Exhibit Consent of Independent Registered Public Accounting Firm The Board of Directors Vasogen Inc. We consent to the incorporation by reference in the registration statements on Form S-8 of Vasogen Inc., filed with the Securities and Exchange Commission (the "SEC") (File No. 333-133328, File No. 333-124226 and File No. 333-115701) of our reports dated January 18, 2008, with respect to the consolidated balance sheets of Vasogen Inc. as of November 30, 2007 and 2006, and the related consolidated statements of operations, deficit and cash flows for each of the years in the three-year period ended November 30, 2007 and for the period from December 1, 1987 to November 30, 2007 and the effectiveness of internal control over financial reporting as of November 30, 2007 which reports appear in the November 30, 2007 Annual Report on Form 20-F dated February 27, 2008 of Vasogen Inc /s/ KPMG LLP, Licensed Public Accountants Toronto, Ontario February
